          Case 2:18-cv-01750-GMN-NJK Document 24 Filed 07/20/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   ISSAC GAINES,
                                                           Case No.: 2:18-cv-01750-GMN-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
14   STATE OF NEVADA, et al.,
15          Defendant(s).
16         On June 17, 2020, the Court set this matter for a settlement conference to commence on
17 July 29, 2020. Docket No. 23. The Court ordered the parties to submit settlement statements by
18 July 15, 2020. Id. at 4. To date, Plaintiff has not submitted his settlement statement. Plaintiff is
19 hereby ORDERED to email his settlement statement to njk_chambers@nvd.uscourts.gov by noon
20 on July 27, 2020. Failure to comply with this order may result in the vacation of the settlement
21 conference and/or the imposition of sanctions.
22         IT IS SO ORDERED.
23         Dated: July 20, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
